PER CURIAM.
Action for broker’s commissions. Assuming that defendant’s wife was holder of the fee of premises to be exchanged and that defendant either individually or on her behalf promised to pay a brokerage of $400, and further assuming that the price and most of the terms had been agreed upon, the undoubted fact remains that no contract was signed, for the reason that the other party, to the exchange would not take Mrs. Toch’s property subject to certain violations, and Mr. Toch would not agree to deposit $500 or $200 as indemnity against said violations. It is of no consequence whether the violations were great or small. It is of no consequence that, whatever the violations were, the minds of the parties did not meet upon all the terms of an exchange, of which these violations were deemed by the parties to be an important part. It follows that plaintiff failed to establish his cause of action, and that the judgment in his favor was erroneous and must be reversed.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.